                Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 1 of 20



 1    Jahan C. Sagafi (Cal. Bar No. 224887)             Thomas A. Saenz (Cal. Bar No. 159430)
      Relic Sun        (Cal. Bar No. 306701)            Joel Marrero       (Cal. Bar No. 275601)
 2    Rachel Dempsey (Cal. Bar No. 310424)              MEXICAN AMERICAN LEGAL DEFENSE
 3    OUTTEN & GOLDEN LLP                               AND EDUCATIONAL FUND
      One California St., 12th Floor                    634 S. Spring St., 11th Floor
 4    San Francisco, California 94111                   Los Angeles, CA 90014
      Telephone: (415) 638-8800                         Telephone: (213) 629-2512
 5    Facsimile: (415) 638-8810                         Facsimile: (213) 629-0266
      jsagafi@outtengolden.com                          tsaenz@maldef.org
 6
      rsun@outtengolden.com                             jmarrero@maldef.org
 7    rdempsey@outtengolden.com
      Attorneys for Plaintiffs and the Proposed Class
 8
      (Additional Counsel Listed on Signature Page)
 9
                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN FRANCISCO DIVISION

12 MITZIE PEREZ, ANDRES ACOSTA,                         CASE NO. 17-cv-00454-MMC
   SERGIO BARAJAS, TERESA DIAZ
13 VEDOY, VICTORIA RODAS, and SAMUEL
   TABARES VILLAFUERTE, individually and                FIFTH AMENDED COMPLAINT
14 on behalf of all others similarly situated,          FOR VIOLATIONS OF
                                                        42 U.S.C. § 1981 AND CALIFORNIA
15                  Plaintiffs,                         STATE LAW
16         v.
17 WELLS FARGO BANK, N.A.,                              CLASS ACTION

18                                                      DEMAND FOR JURY TRIAL
                    Defendant.
19
20
21
22
23
24
25
26
27
28

                                                                            FIFTH AMENDED COMPLAINT
                                                                               CASE NO. 17-cv-00454-MMC
                 Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 2 of 20



 1          Plaintiffs Mitzie Perez, Andres Acosta, Sergio Barajas, Teresa Diaz Vedoy, Victoria Rodas, and

 2 Samuel Tabares Villafuerte (“Plaintiffs”), individually and on behalf of all others similarly situated, by
 3 their attorneys, bring the following allegations against Defendant Wells Fargo Bank, N.A. (“Wells
 4 Fargo” or “Defendant”):
 5                                           SUMMARY OF CLAIM

 6          1.       Plaintiffs bring this case against Wells Fargo for unlawful discrimination in violation of

 7 the Civil Rights Act of 1866, as codified by 42 U.S.C. § 1981 (“Section 1981”) and the Unruh Civil
 8 Rights Act, as codified by California Civil Code §§ 51 et seq.
 9          2.       Several business lines of Wells Fargo, an American multinational banking and financial

10 services company, outright refuse to extend certain types of credit to non-United States citizens who
11 reside in the United States and hold Deferred Action for Childhood Arrivals (“DACA”) status. These
12 business lines include Education Financial Services (“EFS”), which offers student loans, Consumer
13 Financial Services (“CFS”), which offers unsecured credit cards and unsecured personal loans, 1 and
14 Business Direct (“BD”), which offers secured and unsecured small business credit cards and loans.
15 Wells Fargo’s policies of denying aliens with DACA status the right to contract for credit based on
16 alienage or immigration status is discriminatory and unlawful under Section 1981 and Sections 51(b)
17 and 51.5 of the Unruh Civil Rights Act.
18                                                   PARTIES

19          Plaintiff Mitzie Perez

20          3.       Plaintiff Mitzie Perez was an undergraduate student at the University of California,

21 Riverside from Fall 2016 to Winter 2017, majoring in Gender & Sexuality Studies.
22          4.       Ms. Perez has authorization to work in the U.S. under DACA.

23          Plaintiff Andres Acosta

24          5.       Plaintiff Andres Acosta is a resident of Austin, Texas and a small business owner. He

25 has a bachelor’s degree in construction science and a master’s degree in real estate from Texas A&M
26 University.
27
28   1
         CFS also offers secured credit cards and secured personal loans, which are not a part of Plaintiffs’
     claims in this action.
                                                          2
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
                 Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 3 of 20



 1          6.       Mr. Acosta has authorization to work in the U.S. under DACA.

 2          Plaintiff Sergio Barajas

 3          7.       Plaintiff Sergio Barajas is a student at Chabot Community College in Hayward,

 4 California.
 5          8.       Mr. Barajas has authorization to work in the U.S. under DACA.

 6          Plaintiff Teresa Diaz Vedoy

 7          9.       Plaintiff Teresa Diaz Vedoy is a recent graduate of Cerritos College in Norwalk,

 8 California, where she majored in Anthropology.
 9          10.      Ms. Diaz Vedoy has authorization to work in the U.S. under DACA.

10          Plaintiff Victoria Rodas

11          11.      Plaintiff Victoria Rodas is a graduate student at Loyola Marymount University (“LMU”),

12 located in Los Angeles, California, studying counseling.
13          12.      Ms. Rodas has authorization to work in the U.S. under DACA.

14          Plaintiff Samuel Tabares Villafuerte

15          13.      Plaintiff Samuel Tabares Villafuerte is an undergraduate student at California State

16 Polytechnic University, located in Pomona, California, majoring in Engineering.
17          14.      Mr. Tabares Villafuerte has authorization to work in the U.S. under DACA.

18          Defendant

19          15.      Wells Fargo is an American multinational banking and financial services company

20 headquartered in San Francisco, California. It is the fourth largest bank in the United States.
21          16.      Wells Fargo Bank, N.A. is a South Dakota corporation authorized to do business in this

22 state.
23          17.      Wells Fargo Bank, N.A. is a national bank and the primary United States operating

24 subsidiary of Wells Fargo.
25          18.      Wells Fargo Bank, N.A. offers consumers a range of financial and credit products,

26 including private student loans, credit cards, small business loans and credit products, personal loans,
27 auto loans, and home mortgages.
28

                                                          3
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 4 of 20



 1          19.     Wells Fargo Bank, N.A., by soliciting, conducting, and transacting business in the state

 2 of California, engages in continuous, permanent, and substantial activity within the state.
 3          20.     Wells Fargo Bank, N.A. is not a federal enclave and therefore is subject to Plaintiffs’

 4 Section 1981 claim.
 5                                       JURISDICTION AND VENUE

 6          21.     This Court has subject matter jurisdiction over Plaintiffs’ Section 1981 claim pursuant to

 7 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
 8 28 U.S.C. § 1367.
 9          22.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

10 and 2202.
11          23.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

12 part of the events or omissions giving rise to the claims occurred in this district and Wells Fargo
13 conducts business within this district.
14          24.     Intradistrict assignment: Pursuant to N.D. Cal. Local Rules 3-2(c) and (d), intradistrict

15 assignment to the San Francisco Division is proper because a substantial part of the events which give
16 rise to the claims asserted herein occurred at Wells Fargo’s headquarters located in San Francisco
17 County.
18                                               BACKGROUND

19          25.     On June 15, 2012, President Obama announced that the Department of Homeland

20 Security (“DHS”) would no longer remove certain young immigrants under its authority to grant
21 deferred action as embodied in DACA.
22          26.     DACA’s purpose, according to President Obama, was to “[stop] expel[ling] talented

23 young people, who . . . [have] been raised as Americans; understand themselves to be part of this
24 country . . . [and] who want to staff our labs, or start new businesses, or defend our country.” 2
25
26
27
     2
         President Obama, Remarks by the President on Immigration (June 15, 2012), available at
28 http://www.whitehouse.gov/the-press-office/2012/06/15/remarks-president-immigration (last visited
     June 28, 2019).
                                                          4
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 5 of 20



 1          27.     DACA is a form of deferred action, a discretionary grant of authorized stay by the federal

 2 government. Deferred action granted through DACA is valid for two years and is subject to renewal
 3 thereafter.
 4          28.     DACA mandates that persons who are granted deferred action will be eligible to obtain

 5 an Employment Authorization Document (an “EAD” or “federal work permit”) and a Social Security
 6 number. In other words, those granted deferred action and in possession of an EAD are legally
 7 authorized to work in the United States and can prove their identity.
 8          29.     As of March 31, 2016, the United States Citizenship and Immigration Services

 9 (“USCIS”) has approved over 1.3 million initial and renewal requests for DACA. 3
10          30.     There is no federal or state law or regulation that restricts banks from providing financial

11 products to customers because the customer is an alien. Under federal law, alienage is merely one factor
12 among many used to verify enough information to confirm the true identity of the customer.
13          31.     For instance, the Federal Financial Institutions Examination Council (“FFIEC”) provides

14 uniform principles and standards to offer guidance for federal regulators. The FFIEC annually publishes
15 the Bank Secrecy Act/Anti-Money Laundering Examination Manual for Money Services, which
16 contains a compliance program called the Customer Identification Program (“CIP”), as required by
17 section 326 of the USA PATRIOT Act, 31 U.S.C. § 5318. Pursuant to CIP, institutions providing
18 financial services, including banks, must have a written policy in place to enable them to form a
19 reasonable belief that they know the true identity of each customer. The goal behind this requirement is
20 to prevent the funding of terrorism both inside and outside of the United States. 4
21          32.     According to the Bank Secrecy Act/Anti-Money Laundering Examination Manual, a

22 bank’s CIP must contain account-opening procedures detailing the identifying information that must be
23
24   3
         USCIS, Number of I-821D, Consideration of Deferred Action for Childhood Arrivals by Fiscal
     Year, Quarter, Intake, Biometrics and Case Status: 2012-2016 (March 31), available at
25   https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigration%2
     0Forms%20Data/All%20Form%20Types/DACA/I821d_performancedata_fy2016_qtr2.pdf (last visited
26   June 28, 2019).
     4
         See 12 C.F.R. 208.63(b), 211.5(m), 211.24(j) (Board of Governors of the Federal Reserve System);
27   12 C.F.R. 326.8(b) (Federal Deposit Insurance Corporation); 12 C.F.R. 748.2(b) (National Credit Union
     Administration); 12 C.F.R. 21.21 (Office of the Comptroller of the Currency); 12 C.F.R. 563.177(b)
28   (Office of Thrift Supervision); and 31 C.F.R. 103.121 (FinCEN).

                                                          5
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 6 of 20



 1 obtained from each customer. At a minimum, the bank must obtain the following information from each
 2 customer before opening an account: 1) name, 2) date of birth, 3) address, and 4) identification number
 3 (e.g., Social Security number, taxpayer identification number or an alien identification number). 5
 4          33.     The bank’s procedure must also describe when it will use documents, non-documentary

 5 methods, or a combination of both. Federal banking agencies expect that banks will review an
 6 unexpired government-issued form of identification from most customers. The identification must
 7 include evidence of the customer’s nationality or residence and bear a photograph or similar safeguard. 6
 8          34.     Compliance with the CIP is to ensure that a bank verify enough information to form a

 9 reasonable belief that it knows the true identity of the customer. 7
10          35.     “Opening an account” and a financial services “customer” for purposes of the Bank

11 Secrecy Act/Anti Money Laundering Examination Manual for Money Services includes an individual
12 who has applied for a loan application. 8
13                                         STATEMENT OF FACTS

14          Plaintiff Perez

15          36.     Ms. Perez is a DACA recipient with an EAD and Social Security number. She was a

16 student at UC Riverside between Fall 2016 and Winter 2017.
17          37.     On August 26, 2016, Ms. Perez sought a student loan through the Wells Fargo website to

18 help pay for cost of attendance and college-incurred debt. After answering a few preliminary questions,
19 including that she was seeking a loan to pay student expenses, that she was a junior in college, and that
20 she was neither a U.S. citizen nor a permanent resident, she was denied a loan, receiving a message that
21 read: “Thank you for your interest in a Wells Fargo student loan. However, based on information you
22 provided, we do not have a student loan option that meets your needs. This could be due to the school
23 you selected, your field of study, and/or your citizenship status.”
24
25
26   5
       Fed. Fin. Inst. Examination Council, Bank Secrecy Act/Anti-Money Laundering Examination
   Manual 54 (2010), available at
27 http://www.ffiec.gov/bsa_aml_infobase/documents/bsa_aml_man_2010.pdf (last visited May 28, 2019).
   6
       Id. at 54 n.48.
28 7 Id. at 52-4.
   8
       Id. at 53.
                                                         6
                                                                                FIFTH AMENDED COMPLAINT
                                                                                   CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 7 of 20



 1          38.    In an attempt to better understand the reason for the denial, Ms. Perez returned to the

 2 prior screen and changed the response to the question about citizenship to “I am a permanent resident
 3 alien,” and she received information about a student loan option. At the top of the screen there was a
 4 note that read: “Based on the citizenship status you provided, a U.S. citizen cosigner will be required for
 5 this application.” Ms. Perez was thus denied a student loan due to her citizenship status. Had Ms. Perez
 6 been allowed to apply for a loan, she would have had a cosigner available to meet Wells Fargo’s
 7 cosigner requirement.
 8          39.    Ms. Perez suffered harm as a result of Wells Fargo’s denial of her student loan

 9 application because she was denied the opportunity to contract and because she was forced to finance
10 her cost of attendance using various credit cards with interest rates higher than she would have received
11 through a student loan.
12          Plaintiff Acosta

13          40.    Mr. Acosta is a DACA recipient with an EAD and Social Security number. He works at

14 a real estate company and is a small business owner in Austin, Texas. He has a bachelor’s degree in
15 construction science and a master’s degree in real estate from Texas A&M University.
16          41.    On or around August 2015, Mr. Acosta applied for a commercial equipment loan for

17 approximately $13,000 at a local Wells Fargo branch in Austin, Texas. Mr. Acosta wanted to use the
18 loan to purchase a truck and expand his construction business. A personal banker from the branch
19 assisted him with his application. Mr. Acosta informed the Wells Fargo personal banker that he was
20 neither a U.S. citizen nor a permanent resident. The personal banker told Mr. Acosta that he would just
21 go ahead and submit Mr. Acosta’s application and await a response.
22          42.    A couple of days later, the same Wells Fargo personal banker called Mr. Acosta and told

23 him to return to the branch to provide further documentation for his Social Security number. Mr. Acosta
24 provided a copy of his Social Security card, his EAD, and his driver’s license.
25          43.    At the time of his commercial equipment loan application, Mr. Acosta already had a

26 Wells Fargo credit card which he maintained in good standing and a loan from Wells Fargo’s dealership
27 services, both of which he obtained in 2014. He also maintained both personal and business checking
28 accounts with Wells Fargo.

                                                        7
                                                                                FIFTH AMENDED COMPLAINT
                                                                                   CASE NO. 17-cv-00454-MMC
               Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 8 of 20



 1           44.    Within two weeks after he provided additional documentation, the same Wells Fargo

 2 personal banker called Mr. Acosta and informed him that Wells Fargo did not approve his loan
 3 application because he was neither a U.S. citizen nor a permanent resident. The Wells Fargo personal
 4 banker told Mr. Acosta that this was pursuant to Wells Fargo’s policy. A few days later, Mr. Acosta
 5 received a letter in the mail from Wells Fargo confirming his loan denial.
 6           45.    Shortly after Wells Fargo denied him the loan, Wells Fargo also abruptly cancelled Mr.

 7 Acosta’s credit card account without giving him notice and sent his outstanding credit card balance—
 8 which was approximately $4,400—to its Wells Fargo Collections Department.
 9           46.    Mr. Acosta called Wells Fargo’s customer service line to request re-activation of his

10 credit card. The Wells Fargo customer representative who he spoke with told him that they would
11 investigate and follow up. He did not hear back from Wells Fargo and his credit card was not
12 reactivated.
13           47.    Mr. Acosta suffered harm as a result of Wells Fargo’s denial of his small business loan

14 application because he was denied the opportunity to contract and because he had to take out a loan with
15 the truck dealership directly at a higher interest rate than he would have obtained through a lending
16 bank.
17           Plaintiff Barajas

18           48.    Mr. Barajas is a DACA recipient with an EAD and Social Security number. He is a

19 student at Chabot Community College in Hayward, California, pursuing an Associate’s degree in
20 Computer Science.
21           49.    On or about June 2016, Mr. Barajas applied for a Wells Fargo credit card in person at a

22 Wells Fargo branch in San Lorenzo, California. Mr. Barajas believed that because he already had a
23 checking and savings account with Wells Fargo, that he could also obtain a credit card from the bank.
24 Mr. Barajas wanted to use the credit card to pay for his educational expenses, such as tuition and books,
25 so that he could attend school full-time. Full-time tuition was then approximately $2,000 per semester.
26           50.    He filled out the Wells Fargo credit card application form and submitted it to a personal

27 banker.
28

                                                         8
                                                                                 FIFTH AMENDED COMPLAINT
                                                                                    CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 9 of 20



 1          51.     On or around June 22, 2016, Mr. Barajas received a letter from Wells Fargo asking him

 2 for his Social Security number.
 3          52.     After receiving a phone call from the personal banker to whom Mr. Barajas had

 4 submitted his application, Mr. Barajas went back to the San Lorenzo branch in person and provided
 5 Wells Fargo with a copy of his Social Security card and driver’s license. Mr. Barajas also informed the
 6 personal banker of his DACA status at that time. The personal banker assisting him made copies of his
 7 documents and uploaded them with his application.
 8          53.     Later the same day, Wells Fargo called Mr. Barajas to request a copy of his “green card.”

 9 The Wells Fargo representative told him that if he did not have a green card, Wells Fargo would deny
10 his credit card application. Left with no choice, Mr. Barajas instructed the Wells Fargo representative to
11 cancel his application.
12          54.     Mr. Barajas suffered harm as a result of Wells Fargo’s denial of his credit card

13 application because he was denied the opportunity to contract and because he was forced to use savings
14 to pay for his tuition.
15          Plaintiff Diaz Vedoy

16          55.     Ms. Diaz Vedoy is a DACA recipient with an EAD. She is recently graduated from

17 Cerritos College with an associate degree in Anthropology.
18          56.     On or about January 28, 2017, Ms. Diaz Vedoy visited a Wells Fargo branch office

19 seeking a credit card to consolidate the balances from three other cards and save on interest rate
20 payments.
21          57.     After completing paperwork for the credit card application and leaving the Wells Fargo

22 branch office, she later received a telephone call asking her to return to the Wells Fargo branch office
23 and provide a copy of her Social Security card.
24          58.     On or about February 7, 2017, Ms. Diaz Vedoy returned to the Wells Fargo branch office

25 with her Social Security card. A Wells Fargo employee made a photocopy of Ms. Diaz Vedoy’s Social
26 Security card and returned it to her.
27
28

                                                         9
                                                                                 FIFTH AMENDED COMPLAINT
                                                                                    CASE NO. 17-cv-00454-MMC
             Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 10 of 20



 1          59.     In early February 2017, Ms. Diaz Vedoy received a letter from Wells Fargo dated

 2 February 8, 2017, stating that her application for a credit card was denied because she was “not a
 3 permanent United States resident.”
 4          60.     Ms. Diaz Vedoy suffered harm as a result of Wells Fargo’s denial of credit because she

 5 was denied the opportunity to contract and because she was forced to take out $3,000 from her personal
 6 savings to pay for her parents’ immigration application and cover college-related expenses on credit
 7 cards with higher interest rates.
 8          Plaintiff Rodas

 9          61.     Ms. Rodas is a DACA recipient with an EAD and Social Security number. She is a

10 graduate student at LMU, studying counseling.
11          62.     In early June 2016, Ms. Rodas contacted Wells Fargo to inquire about applying for a

12 student loan to pay for her summer session. The Wells Fargo representative informed Ms. Rodas that
13 she would need a co-signer because she was not a U.S. citizen, and that she would need to fill out her
14 application online.
15          63.     Soon thereafter, Ms. Rodas submitted a Wells Fargo student loan application online. She

16 noted in her application that she was a “Temporary Resident Alien,” and submitted her EAD and Social
17 Security card.
18          64.     Ms. Rodas obtained a co-signer, who also submitted paperwork by mail in connection

19 with Ms. Rodas’s application.
20          65.     On or around June 13, 2016, a Wells Fargo representative contacted Ms. Rodas,

21 requesting that she submit either an I-20 or an I-94 form. Ms. Rodas informed the Wells Fargo
22 representative that she did not have either of those forms because she did not have the visas associated
23 with those forms. The Wells Fargo representative suggested that she contact LMU and ask if they
24 would assist her in obtaining an S-1 visa for international students. At Wells Fargo’s behest, Ms. Rodas
25 contacted LMU to inquire about the S-1 visa and LMU told her she was not qualified for such a visa.
26          66.     Ms. Rodas called Wells Fargo sometime in July 2016 to follow-up on her student loan

27 application. A Wells Fargo representative informed Ms. Rodas that her application had been denied
28

                                                        10
                                                                                FIFTH AMENDED COMPLAINT
                                                                                   CASE NO. 17-cv-00454-MMC
               Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 11 of 20



 1 because she was not a permanent resident. Ms. Rodas later received confirmation about her denial in
 2 the mail.
 3          67.     Ms. Rodas suffered harm as a result of Wells Fargo’s denial of her student loan

 4 application because she was denied the opportunity to contract and because she ended up borrowing
 5 thousands of dollars from various family members and had to pay some educational expenses from her
 6 own savings.
 7          Plaintiff Tabares Villafuerte

 8          68.     Mr. Tabares Villafuerte is a DACA recipient with an EAD. He is a student at California

 9 State Polytechnic University, Pomona, California.
10          69.     In January 2017, Mr. Tabares Villafuerte visited a Wells Fargo branch office in

11 Riverside, California, seeking a student credit card to build a positive credit history and to pay for
12 educational expenses. After completing the credit card application with a personal banker and leaving
13 the Wells Fargo branch office, he later received a telephone call from the personal banker asking him to
14 return to the branch office and provide a copy of his Social Security card.
15          70.     Mr. Tabares Villafuerte returned soon thereafter to the Wells Fargo branch office with his

16 Social Security card. The Wells Fargo representative made a photocopy of Mr. Tabares Villafuerte’s
17 Social Security card, as well as his work authorization card and driver’s license, and returned them to
18 him.
19          71.     Soon thereafter, Mr. Tabares Villafuerte received a phone call from the same personal

20 banker informing him that Wells Fargo denied his credit card application because his Social Security
21 number was “a different kind of social.” Then a few days later, he received a letter dated January 30,
22 2017, from Wells Fargo stating that his application for a credit card was denied because he was “not a
23 permanent United States resident.”
24          72.     Mr. Tabares Villafuerte suffered harm as a result of Wells Fargo’s denial of his student

25 credit card application because he was denied the opportunity to contract and because he was forced to
26 use personal savings for his educational expenses.
27
28

                                                         11
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 12 of 20



 1          Wells Fargo’s Policies Are Unlawful and Harm Plaintiffs

 2          73.     Wells Fargo’s refusal to offer Plaintiffs an opportunity to contract for credit because of

 3 its arbitrary citizenship requirements is a violation of 42 U.S.C. § 1981.
 4          74.    Wells Fargo’s refusal to offer Plaintiffs Perez, Barajas, Diaz Vedoy, Rodas, and Tabares

 5 Villafuerte an opportunity to contract for credit violates California’s Unruh Civil Rights Act.
 6          75.    There is an actual and substantial controversy between Plaintiffs and Wells Fargo.

 7                                    CLASS ACTION ALLEGATIONS
 8          76.     Plaintiffs Rodas, Diaz Vedoy, Tabares Villafuerte, and Acosta bring their class
 9 allegations under Fed. R. Civ. P. 23(a), (b)(2), and (b)(3) on behalf of three nationwide classes.
10          77.    Plaintiffs Rodas, Diaz Vedoy, and Tabares Villafuerte also bring class allegations on
11 behalf of two California subclasses.
12          78.    Each class consists of all non-United States citizens who resided in the United States and
13 held DACA status at the relevant time they applied for credit from Wells Fargo (“DACA Residents”)
14 from January 30, 2015 through the date of final judgment in this action (“Covered Period”), defined as
15 follows:
16                 a. All DACA Residents during the Covered Period who applied for a Wells Fargo
17                     student loan and were declined by Wells Fargo under decline code “d01” (the “EFS
18                     Class”);
19                 b. All DACA Residents during the Covered Period who applied for (i) a Wells Fargo
20                     unsecured credit card and were declined by Wells Fargo under decline codes “1409”
21                     or “1614,” or (ii) a Wells Fargo unsecured personal loan and were declined by Wells
22                     Fargo under decline code “34N,” or, between January 30, 2015 and February 13,
23                     2015 only, decline code “321” (the “CFS Class”);
24                 c. All DACA Residents during the Covered Period who applied for a Wells Fargo small
25                     business credit card or loan, whether secured or unsecured, and were declined by
26                     Wells Fargo under decline codes “M93” or “Q14” (the “BD Class”).
27
28

                                                        12
                                                                                 FIFTH AMENDED COMPLAINT
                                                                                    CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 13 of 20



 1           79.   Each subclass consists of DACA Residents in California, defined as follows:

 2                 a. All DACA Residents in California during the Covered Period who applied for a

 3                     Wells Fargo unsecured student loan and were declined by Wells Fargo under decline

 4                     code “d01” (the “EFS California Subclass”);

 5                 b. All DACA Residents in California during the Covered Period who applied for (i) a

 6                     Wells Fargo unsecured credit card and were declined by Wells Fargo under decline

 7                     codes “1409” or “1614,” or (ii) a Wells Fargo unsecured personal loan and were

 8                     declined by Wells Fargo under decline code “34N,” or, between January 30, 2015 and

 9                     February 13, 2015 only, decline code “321” (the “CFS California Subclass”).

10           80.   Plaintiff Rodas is a member of the EFS Class and the EFS California Subclass.

11           81.   Plaintiffs Diaz Vedoy and Tabares Villafuerte are members of the CFS Class and the

12 CFS California Subclass.
13           82.   Plaintiff Acosta is a member of the BD Class.

14           83.   EFS decline code “d01” reflects a credit denial based on alienage and immigration status.

15           84.   CFS decline codes “1409,” “1614,” and “34N” reflect credit denials based on alienage

16 and immigration status.
17           85.   From January 30, 2015 through February 13, 2015 only, CFS decline code “321”

18 reflected a credit denial based on alienage and immigration status.
19           86.   BD decline codes “M93” and “Q14” reflect a denial based on alienage and immigration

20 status.
21           87.   Class Members in each of the three classes and two subclasses are so numerous that

22 joinder of all of them is impracticable. There are over 500 members of the EFS Class, over 100,000
23 members of the CFS Class, and over 500 members of the BD Class. There are also over 200 members
24 of the EFS California Subclass and over 25,000 members of the CFS California Subclass. Wells Fargo
25 has offices throughout the United States and is one of the largest consumer lenders in the country, and
26 USCIS has approved over 800,000 initial requests for DACA.
27           88.   There are questions of law and fact common to the three classes and two subclasses, and

28 these questions predominate over any questions affecting only individual members. Common questions

                                                       13
                                                                               FIFTH AMENDED COMPLAINT
                                                                                  CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 14 of 20



 1 include, for each class, among others: (1) whether Wells Fargo maintains policies that categorically
 2 exclude Plaintiffs and Class Members outright from credit because of Plaintiffs’ and Class Members’
 3 alienage or immigration status; (2) whether Wells Fargo’s policies as set forth above deprives Plaintiffs
 4 and Class Members of the right to contract in violation of Section 1981; (3) whether Wells Fargo’s
 5 policies as set forth above deprive Plaintiffs and Class Members in the EFS California Subclass and CFS
 6 California Subclass of rights under the Unruh Civil Rights Act; (4) whether Plaintiffs and the Class
 7 Members suffered harm by reason of Wells Fargo’s unlawful policies; (5) whether Plaintiffs and Class
 8 Members in the EFS California Subclass and CFS California Subclass are entitled to statutory damages
 9 under the Unruh Civil Rights Act; (6) whether Plaintiffs and Class Members are entitled to punitive
10 damages; (7) whether Plaintiffs and Class Members are entitled to equitable and injunctive relief, and if
11 so, what equitable and injunctive relief is warranted; and (8) the scope of a resulting permanent
12 injunction.
13          89.     The claims of Plaintiffs Rodas, Diaz Vedoy, Tabares Villafuerte, and Acosta are typical

14 of the claims of the Class Members in each of the three classes: (1) Plaintiffs were within the
15 jurisdiction of the United States and held DACA status; (2) Plaintiffs applied to Wells Fargo for credit;
16 (3) Plaintiffs were declined because they did not meet Wells Fargo’s policies that restricted eligibility to
17 U.S. citizens or legal permanent residents; and (4) Plaintiffs were declined under denial codes that
18 reflect a credit denial based on alienage and immigration status. Each of these claims is substantially
19 shared by every Class Member in each of the three classes. Each of the claims arises from the same
20 course of conduct by Wells Fargo, and the relief sought is common.
21          90.     In addition, Plaintiffs Diaz Vedoy’s and Tabares Villafuerte’s claims that Wells Fargo

22 declined their applications for unsecured credit cards under decline codes “1409” or “1614” in violation
23 of Section 1981 and the Unruh Act are typical of the claims of the CFS Class Members who were
24 declined unsecured personal loans under decline code “34N,” or, from January 30, 2015 through
25 February 13, 2015 only, decline code “321,” because unsecured credit cards and unsecured personal
26 loans share the same credit policy that restricts eligibility to only U.S. citizens or legal permanent
27 residents, both credit products are unsecured, and all four decline codes reflect a denial based on
28 alienage and immigration status. Therefore, Plaintiffs Diaz Vedoy’s and Tabares Villafuerte’s claims

                                                         14
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 15 of 20



 1 are “reasonably coextensive” and “so interrelated” with the claims of the CFS Class Members declined
 2 personal loans under decline code “34N” or, from January 30, 2015 through February 13, 2015 only,
 3 decline code “321,” that the interests of those CFS Class Members declined personal loans “will be
 4 fairly and adequately protected.” See ECF No. 197 at 5-6 (Order Granting In Part And Denying In Part
 5 Defendant’s Motion To Strike And To Dismiss; Denying As Moot Defendant’s Motion to Stay
 6 Discovery) (quoting Parsons v. Ryan, 654 F.3d 657, 685 (9th Cir. 2014)).
 7          91.     Plaintiffs Rodas, Diaz Vedoy, Tabares Villafuerte, and Acosta will fairly and adequately

 8 represent and protect the interests of the Class Members in each of the three classes. Plaintiffs have no
 9 conflict with any Class Member. Plaintiffs are committed to the goal of having Wells Fargo change its
10 business practices to stop discriminating against Plaintiffs and others who hold DACA status.
11          92.     Plaintiffs have retained counsel competent and experienced in complex discrimination

12 class actions.
13          93.     The universe of people affected by Wells Fargo’s unlawful policies is ascertainable

14 through Wells Fargo’s company records and its website records, logs, and data and therefore each of the
15 three proposed classes is ascertainable.
16          94.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because Wells

17 Fargo has acted and/or refused to act on grounds generally applicable to each of the three nationwide
18 classes, making appropriate declaratory, equitable, and injunctive relief with respect to Plaintiffs and the
19 Class Members as a whole. Wells Fargo excludes Class Members in each of the three classes outright
20 from credit due to alienage or immigration status. The Class Members in each of the three classes are
21 entitled to declaratory, equitable, and injunctive relief to end Wells Fargo’s common, unfair, and
22 discriminatory policies.
23          95.     Class certification is also appropriate pursuant to Fed. R. Civ. P. 23(b)(3) because

24 common questions of fact and law predominate over any questions affecting only individual Class
25 Members in the three classes and the two California subclasses, and because a class action is superior to
26 other available methods for the fair and efficient adjudication of this litigation since joinder of all
27 members is impracticable. The Class Members have been damaged and are entitled to recovery of
28 statutory penalties under the Unruh Civil Rights Act and other damages, not including actual damages,

                                                          15
                                                                                   FIFTH AMENDED COMPLAINT
                                                                                      CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 16 of 20



 1 because of Wells Fargo’s common, unfair, and discriminatory policies. Damages are capable of
 2 measurement on a classwide basis. The propriety and amount of punitive damages are based on Wells
 3 Fargo’s conduct, making these issues common each of the three classes. Plaintiffs and the Class
 4 Members will rely on common evidence to resolve their legal and factual questions, including the
 5 applicable credit policies in the relevant period. There are no pending actions raising similar claims.
 6 Wells Fargo engages in continuous, permanent, and substantial activity in California. There will be no
 7 undue difficulty in the management of this litigation as a class action.
 8                                        FIRST CLAIM FOR RELIEF
                                            Alienage Discrimination
 9                                             (42 U.S.C. § 1981)
10          96.     Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

11          97.     Plaintiffs bring this claim on their own behalf.

12          98.     Plaintiff Rodas also brings this claim on behalf of the EFS Class.

13          99.     Plaintiffs Diaz Vedoy and Tabares Villafuerte also bring this claim on behalf of the CFS

14 Class.
15          100.    Plaintiff Acosta also brings this claim on behalf of the BD Class.

16          101.    Plaintiffs are persons within the jurisdiction of the United States.

17          102.    Plaintiffs are aliens who hold DACA status.

18          103.    Plaintiffs have the right to make and enforce contracts in the United States and are

19 entitled to the full and equal benefits of the law.
20          104.    Wells Fargo intentionally discriminated against Plaintiffs and the Class Members in each

21 of the three classes because of alienage by denying them the opportunity to contract for credit.
22          105.    Wells Fargo’s intentional discrimination against Plaintiffs and the Class Members in each

23 of the three classes interfered with their right to make and enforce contracts for credit.
24          106.    Wells Fargo’s policies of denying credit based on Plaintiffs’ and the Class Members’

25 alienage harmed Plaintiffs and the Class Members and constitutes unlawful alienage discrimination in
26 the making and enforcing of contracts in violation of 42 U.S.C. § 1981.
27          107.    Plaintiffs and the Class Members have no plain, adequate, or complete remedy at law to

28 redress the wrongs alleged herein, and the injunctive and equitable relief sought in this action is the only

                                                          16
                                                                                   FIFTH AMENDED COMPLAINT
                                                                                      CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 17 of 20



 1 means of securing complete and adequate relief. Plaintiffs and the Class Members they seek to
 2 represent are now suffering, and will continue to suffer, irreparable injury from Wells Fargo’s
 3 discriminatory acts and omissions.
 4                                      SECOND CLAIM FOR RELIEF
                                     Violation of the Unruh Civil Rights Act
 5                                 (California Civil Code §§ 51 and 52 et seq.)
 6          108.    Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

 7          109.    Plaintiffs Perez, Barajas, Diaz Vedoy, Rodas, and Tabares Villafuerte bring this claim on

 8 their own behalf.
 9          110.    Plaintiff Rodas also brings this claim on behalf of the EFS California Subclass.

10          111.    Plaintiffs Diaz Vedoy and Tabares Villafuerte also bring this claim on behalf of the CFS

11 California Subclass.
12          112.    Plaintiffs Perez, Barajas, Diaz Vedoy, Rodas, and Tabares Villafuerte are persons within

13 the State of California.
14          113.    Plaintiffs Perez, Barajas, Diaz Vedoy, Rodas, and Tabares Villafuerte are aliens who hold

15 DACA status.
16          114.    Plaintiffs Perez, Barajas, Diaz Vedoy, Rodas, and Tabares Villafuerte are entitled to the

17 full and equal accommodations, advantages, facilities, privileges, or services in all business
18 establishments of every kind whatsoever no matter their immigration status and no business
19 establishment of any kind whatsoever may refuse to contract with Plaintiffs because of their
20 immigration status.
21          115.    Wells Fargo intentionally discriminated against Plaintiffs Perez, Barajas, Diaz Vedoy,

22 Rodas, and Tabares Villafuerte and the Class Members in the EFS California Subclass and CFS
23 California Subclass on the basis of immigration status by denying them the opportunity to contract for
24 credit, and in doing so denied them the full and equal services of its business.
25          116.    Wells Fargo’s intentional discrimination against Plaintiffs Perez, Barajas, Diaz Vedoy,

26 Rodas, and Tabares Villafuerte and the Class Members in the EFS California Subclass and CFS
27 California Subclass interfered with their right to full and equal services and their right to make and
28 enforce contracts for credit.

                                                         17
                                                                                  FIFTH AMENDED COMPLAINT
                                                                                     CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 18 of 20



 1          117.   Wells Fargo’s policies of denying credit based on the immigration status of Plaintiffs

 2 Perez, Barajas, Diaz Vedoy, Rodas, and Tabares Villafuerte, and the Class Members in the EFS
 3 California Subclass and CFS California Subclass Class harmed Plaintiffs and the Class Members and
 4 constitutes unlawful discrimination in violation of Sections 51(b) and 51.5 of the Unruh Civil Rights
 5 Act.
 6          118.   Pursuant to the Section 52(a) of the Unruh Civil Rights Act, Plaintiffs Perez, Barajas,

 7 Diaz Vedoy, Rodas, and Tabares Villafuerte and the Class Members in the EFS California Subclass and
 8 CFS California Subclass are entitled to statutory damages of up to three times the amount of actual
 9 damages suffered per violation, but no less than $4,000, and attorneys’ fees. Pursuant to Section 52(c)
10 of the Unruh Civil Rights Act, Plaintiffs Perez, Barajas, Diaz Vedoy, Rodas, and Tabares Villafuerte
11 and the Class Members in the EFS California Subclass and CFS California Subclass are also entitled to
12 injunctive and other equitable relief against such unlawful practices in order to prevent future damages,
13 for which there is no adequate remedy at law, and to avoid a multiplicity of lawsuits.
14                                          PRAYER FOR RELIEF

15          WHEREFORE, Plaintiffs and the Class Members in each of the three classes pray for relief as

16 follows:
17          119.   Certification of the case as a class action on behalf of the proposed Class Members in the

18 EFS Class, CFS Class, BD Class, EFS California Subclass, and CFS California Subclass.
19          120.   Designation of Plaintiff Rodas as the representative on behalf of the EFS Class and EFS

20 California Subclass.
21          121.   Designation of Plaintiffs Diaz Vedoy and Tabares Villafuerte as representatives on behalf

22 of the CFS Class and CFS California Subclass.
23          122.   Designation of Plaintiff Acosta as a representative on behalf of the BD Class.

24          123.   Designation of Plaintiffs’ counsel of record as Class Counsel;

25          124.   A declaratory judgment that the practices complained of herein are unlawful and violate

26 Section 1981 and Sections 51(b) and 51.5 of the Unruh Civil Rights Act;
27
28

                                                        18
                                                                                FIFTH AMENDED COMPLAINT
                                                                                   CASE NO. 17-cv-00454-MMC
              Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 19 of 20



 1           125.   A preliminary and permanent injunction against Wells Fargo and its officers, agents,

 2 successors, employees, representatives, and any and all persons acting in concert with them, from
 3 engaging in each of the unlawful policies, practices, customs and usages set forth herein;
 4           126.   All damages sustained as a result of Wells Fargo’s conduct, according to proof;

 5           127.   Statutory damages to the extent allowable by law;

 6           128.   Exemplary and punitive damages in an amount commensurate with Wells Fargo’s ability

 7 to pay and to deter future conduct;
 8           129.   Injunctive remedies including restitution;

 9           130.   Costs incurred herein, including reasonable attorneys’ fees to the extent allowable by

10 law;
11           131.   Pre-judgment and post-judgment interest, as provided by law; and

12           132.   Such other and further legal and equitable relief as this Court deems necessary, just, and

13 proper.
14
15 Dated: New York, New York                        Respectfully submitted,
             July 15, 2019
16
                                            By:   /s/ Ossai Miazad
17                                                OUTTEN & GOLDEN LLP

18                                                Ossai Miazad*
                                                  Michael N. Litrownik*
19                                                Elizabeth V. Stork*
                                                  685 Third Avenue, 25th Floor
20                                                New York, NY 10017
21                                                Telephone: (212) 245-1000
                                                  Facsimile: (646) 509-2060
22                                                om@outtengolden.com
                                                  mlitrownik@outtengolden.com
23                                                estork@outtengolden.com
24
25
26
27
28

                                                         19
                                                                                 FIFTH AMENDED COMPLAINT
                                                                                    CASE NO. 17-cv-00454-MMC
     Case 3:17-cv-00454-MMC Document 267 Filed 07/15/19 Page 20 of 20



                                Jahan C. Sagafi (Cal. Bar No. 224887)
1
                                Relic Sun        (Cal. Bar No. 306701)
2                               Rachel Dempsey (Cal. Bar No. 310424)
                                One California Street, 12th Floor
3                               San Francisco, California 94111
                                Telephone: (415) 638-8800
4                               Facsimile: (415) 638-8810
5                               jsagafi@outtengolden.com
                                rsun@outtengolden.com
6                               rdempsey@outtengolden.com

7                               Patrick David Lopez*
                                Daniel S. Stromberg*
8                               601 Massachusetts Avenue
9                               Second Floor West Suite
                                Washington DC, 20001
10                              Telephone: (202) 847-4400
                                Facsimile: (202) 847-4410
11                              pdl@outtengolden.com
                                dstromberg@outtengolden.com
12
13                              MEXICAN AMERICAN LEGAL DEFENSE AND
                                EDUCATIONAL FUND
14                              Thomas A. Saenz (Cal. Bar No. 159430)
                                Joel Marrero       (Cal. Bar No. 275601)
15                              634 S. Spring Street, 11th Floor
16                              Los Angeles, CA 90014
                                Telephone: (213) 629-2512
17                              Facsimile: (213) 629-0266
                                tsaenz@maldef.org
18                              jmarrero@maldef.org
19
                                *admitted pro hac vice
20
                                Attorneys for Plaintiffs and the proposed Class
21
22
23
24
25
26
27
28

                                      20
                                                             FIFTH AMENDED COMPLAINT
                                                                CASE NO. 17-cv-00454-MMC
